         Case 2:20-cv-04337-NIQA Document 4 Filed 09/08/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


    DANIEL J. FORTE,

                            Plaintiff,           No.: 2:20-cv-04337
            v.

    AGUSTA WESTLAND
    PHILADELPHIA CORPORATION,

                            Defendant.


                       CORPORATE DISCLOSURE STATEMENT

       In accordance with Federal Rule of Civil Procedure 7.1, the undersigned counsel of

record for Defendant AgustaWestland Philadelphia Corporation certifies that Leonardo S.p.A.

owns 10% or more of AgustaWestland Philadelphia Corporation’s stock. Leonardo S.p.A. is a

publicly held company listed on the Borsa Italiana stock exchange.

Dated: September 8, 2020                           Respectfully submitted,

                                                   MORGAN LEWIS & BOCKIUS LLP

                                                   /s/ Christopher J. Murphy
                                                   Christopher J. Murphy (ID No. 56951)
                                                   Alex D. Perilstein (ID No. 325786)
                                                   MORGAN, LEWIS & BOCKIUS, LLP
                                                   1701 Market Street
                                                   Philadelphia, PA 19103
                                                   Phone: 215.963.5000
                                                   Fax: 215.963.5001
                                                   christopher.murphy@morganlewis.com
                                                   alex.perilstein@morganlewis.com

                                                   Counsel for Defendant
                                                   AgustaWestland Philadelphia Corporation
         Case 2:20-cv-04337-NIQA Document 4 Filed 09/08/20 Page 2 of 2




                             CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 8th day of September 2020, a true and correct copy of

the foregoing Corporate Disclosure Statement on behalf of Defendant was served on the party

listed below via ECF:

                                     Christa Levko, Esq.
                                Ruppert Manes Narahari, LLC
                                 1628 JFK Blvd., Suite 1650
                                   Philadelphia, PA 19103
                                    Phone: 215-475-3517
                                     Fax: 215-475-3550
                                      cl@rmn-law.com
                                    Counsel for Plaintiff



                                         /s/ Christopher J. Murphy
                                         Christopher J. Murphy
